DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18-21, 24, 26, and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 18, 24, and 28 Hattori is silent to recognition of the completed vehicle wash takes place using the following method steps: detecting at least one motion of at least one wiper arm of a windshield wiper of the vehicle; detecting at least one operating variable of the vehicle; recognizing the completed vehicle wash depending on the detected motion of the at least one wiper arm and the detected at least one operating variable of the vehicle.
Claims 19 and 26 are dependent upon claims 18 and 26, respectively.
Regarding claims 20-21 and 29 Hattori is silent to recording a time depending on a shut-off of the at least one washing device of the at least one sensor.
Claim 30 is dependent upon claim 29.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-17, 22-23, 25, 27, and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hattori (US 2012/0117745).
Regarding claim 16, Hattori figures 1A, 1B, 2, 3 and 7 teach a method for controlling at least one washing device (9 washer nozzle) of at least one sensor (1 optical sensor unit) situated on an outer contour of a vehicle. 
Hattori teaches If the controller 31 determines that the image contains no dirt (dirt is removed as a result of the washing operation of the washer nozzle 9) ("NO" at step S12), the controller 31 resets the value of the washing number counter (step S18) thereby reading on recognizing a completed vehicle wash of the outer contour of the vehicle.[0084]
Hattori teaches after the controller resets the value of the washing number counter (step 18), it returns to step S11, and repeats the steps subsequent to step S11. In step S11 the controller 31 determines whether any of the operating conditions is satisfied (step S11) and determines whether the image contains dirt (step S12).  Then, if the controller 31 determines that any of the operating conditions is satisfied, i.e., determines that the gear is shifted into the reverse position, the IG switch is switched from the OFF state to the ON state, or the IG switch is switched from the ON state to the OFF state ("YES" at step S11), or if the controller 31 determines that the image contains dirt ("YES" at step S12), the controller 31 drives the motor 16, thereby performing the washing operation of the washer nozzle 9 for a predetermined period of time (step S13) thereby reading on generating first control signals for actuating the at least one washing device of the at least one sensor situated on the outer contour of the vehicle depending on the recognized completed vehicle wash.[0082]
Regarding claim 17, Hattori teaches the IG switch is switched from the ON state to the OFF state ("YES" at step S11) thereby suggesting the first control signals for actuating the at least one washing device are generated in such a way that the at least one washing device of the at least one sensor is temporarily switched off depending on the recognized completed vehicle wash.
Regarding claim 22, Hattori teaches the controller 14 (a control device, a gear position detection device, a vehicle activation start detection device, a vehicle activation end detection device, an image dirt detection device, or an image fog detection device of the present invention) mainly includes a microcomputer.  The controller 14 executes a prestored control program, thereby controlling a capture 
Regarding claim 23, Hattori figures 1A, 1B, 2, 3 and 7 teach a processing unit (14 controller) configured to control at least one washing device (9 washer nozzle) of at least one sensor (1 optical sensor unit) situated on an outer contour of a vehicle.
Hattori teaches If the controller 31 determines that the image contains no dirt (dirt is removed as a result of the washing operation of the washer nozzle 9) ("NO" at step S12), the controller 31 resets the value of the washing number counter (step S18) thereby reading on recognizing a completed vehicle wash of the outer contour of the vehicle.[0084]
Hattori teaches after the controller resets the value of the washing number counter (step 18), it returns to step S11, and repeats the steps subsequent to step S11. In step S11 the controller 31 determines whether any of the operating conditions is satisfied (step S11) and determines whether the image contains dirt (step S12).  Then, if the controller 31 determines that any of the operating conditions is satisfied, i.e., determines that the gear is shifted into the reverse position, the IG switch is switched from the OFF state to the ON state, or the IG switch is switched from the ON state to the OFF state ("YES" at step S11), or if the controller 31 determines that the image contains dirt ("YES" at step S12), the controller 31 drives the motor 16, thereby performing the washing operation of the washer nozzle 9 for a predetermined period of time (step S13) thereby reading on generating first control signals for actuating the at least one washing device of the at least one sensor situated on the outer contour of the vehicle depending on the recognized completed vehicle wash.[0082]
Regarding claim 25, Hattori teaches the IG switch is switched from the ON state to the OFF state ("YES" at step S11) thereby suggesting the processing unit is configured to generate the first control 
Regarding claim 27, Hattori figures 1A, 1B, 2, 3 and 7 teach a motor vehicle, comprising: 
a processing unit (14 controller); 
at least one sensor (1 optical sensor unit) situated on an outer contour of the vehicle (12 vehicle body); and 
at least one washing device (9 washer nozzle) for the at least one sensor situated on the outer contour of the vehicle.
Hattori teaches If the controller 31 determines that the image contains no dirt (dirt is removed as a result of the washing operation of the washer nozzle 9) ("NO" at step S12), the controller 31 resets the value of the washing number counter (step S18) thereby reading on recognizing a completed vehicle wash of the outer contour of the vehicle.[0084]
Hattori teaches after the controller resets the value of the washing number counter (step 18), it returns to step S11, and repeats the steps subsequent to step S11. In step S11 the controller 31 determines whether any of the operating conditions is satisfied (step S11) and determines whether the image contains dirt (step S12).  Then, if the controller 31 determines that any of the operating conditions is satisfied, i.e., determines that the gear is shifted into the reverse position, the IG switch is switched from the OFF state to the ON state, or the IG switch is switched from the ON state to the OFF state ("YES" at step S11), or if the controller 31 determines that the image contains dirt ("YES" at step S12), the controller 31 drives the motor 16, thereby performing the washing operation of the washer nozzle 9 for a predetermined period of time (step S13) thereby reading on generating first control signals for actuating the at least one washing device of the at least one sensor situated on the outer contour of the vehicle depending on the recognized completed vehicle wash.[0082]
Regarding claim 31, Hattori teaches the controller 14 (a control device, a gear position detection device, a vehicle activation start detection device, a vehicle activation end detection device, an image dirt detection device, or an image fog detection device of the present invention) mainly includes a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS

Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711